524 Pa. 132 (1990)
569 A.2d 927
BIOSCIENCES INFORMATION SERVICE, Appellant,
v.
COMMONWEALTH of Pennsylvania, BOARD OF FINANCE AND REVENUE.
Supreme Court of Pennsylvania.
Argued January 26, 1990.
Decided February 6, 1990.
*133 Joseph C. Bright, Ann Joyce Holtwick, Philadelphia, for appellant.
Bartholomew J. Deluca, Jr., Deputy Atty. Gen., for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
Prior report: 122 Pa.Cmwlth. 294, 551 A.2d 672.
PER CURIAM:
Order affirmed.